                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         MARY GUSTAFSON,
                                   8                                                         Case No. 5:19-cv-03047-EJD
                                                        Plaintiff,
                                   9                                                         ORDER REGARDING THIS COURT’S
                                                 v.                                          OCTOBER 2, 2019 ORDER
                                  10
                                         CITY OF SAN JOSE, et al.,                           Re: Dkt. No. 22
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 2, 2019, this Court issued an order addressing various questions posed by

                                  14   Plaintiff and ordering Plaintiff to amend her complaint by November 1, 2019. This Court’s

                                  15   ability to provide legal advice or aid to Plaintiff is limited. The Court cannot provide Plaintiff

                                  16   legal guidance, nor can it opine on hypothetical legal questions such as whether Gilbert Rivero can

                                  17   act on her behalf. Plaintiff indicates in her most recent letter that she has consulted Kevin

                                  18   Knestick. The Court urges Plaintiff to bring her letter and this order to Mr. Knestick so that he

                                  19   may aid Plaintiff with her questions. Again, Plaintiff must submit an amended complaint by

                                  20   November 1, 2019 or her complaint will be dismissed with prejudice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 15, 2019

                                  23                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28   Case No.: 5:19-cv-03047-EJD
                                       ORDER REGARDING THIS COURT’S OCTOBER 2, 2019 ORDER
                                                                        1
